                                  LiNII'EI) S-I ATI,S BANKRT]PTCY COURT
                              }-OII'THII NOIITI.II'RN DISTRICT OF ALAI}AMA
                                              EASTERN DIVISION

ln thc \lattcr ol

    NAC'EY I.. Nlt.tlKS                                                 cAsE No. l6-8:841
                                                                        CHAPTER I2
DLB.IOR

                                                   r\,tt)TION   l'() l)ISMISS CASIi

        Contes I inda Il. (itrre. Sranr.linI lruslee in the above chapterl2 cesc. and respccltu]l]'Icpresctlts
rnlo this Coun. thc mattcrs hcreinaiier checkcd anil moves the Coun to dismiss ihis ctrse out oi'CoLirt :


l. ( )    (a) Debtor did 5ol commence making the payments proposed by the plar.t within i(, da;-s alier
thc plan rvas filed or having commenced payments has failed to contiDue ffaking such pa.vmcnts. see
sec. 1326(a) (1).

      () (b) Debtor did nor appear and submit to examination under oath at the nlceting ofcrcdilors. as
rcquired b1'sec. 3,13. or al an-v rescheduled meeting.

2.    Debtor is in r:raterial ciclault uith respect to the tenns ofthe plan or order confirming it. ls lollolrs:

      (X)    (a) Deblor has failed to make pa)'me s to the'fruslee as required'

      ()     (b) Debtor has incuncd debts without prior approval ofthe'lrustce'

      ()  (c) Debtor has failed ro pa) raxes rvhich har.e accrued post petition and lor rvhich claims have
been lllcd and are due to be allo$-ed but $hiclr cannot be paid under the confimred pian- and tirc debtor
has failed to moditi'the pian 1o provide ibr payment of said claims.

      ()  (d) I'here appears to be arn arrearage in post petition paymcnts *'hich rvcrc lo             bc paid   b-v   the
debtor or b-"- a third part,v directil'to:

      ()     (e)

3. ( )       (a) I)chtor has lailcd to Iilc repons as rcquited by sec. 1304 (c)

4. { )       (a) At a hearing on                 thc Court dcnicd confirmalion   olthc dcbtor's plan
                                            -.
5. ( )       (a)   Ihe plan w'ill not pal out on          tin.rc.

*   * Seclions rel'er to 'l'itle   1   I   . t, nited Slates Code.




    Case 16-82841-CRJ12                       Doc 118       Filed 02/18/20    Entered 02/18/20 14:26:34            Desc
                                                             Page 1 of 2
                                    T]NI'I-EI) STdtES BANKRUPTCY (]()Ii It
                               }.oII TH I.: N () R]-IIIIRN DI STIT ICT O}' AI,ABAI\'1A
                                                 EASTI]RN DI\'ISIO\

In thc N{atler   of

  NACt,Y I-. MEEKS                                                cAsE No.      16-82841
                                                                  CIIAPTER I2
l)l:ll lOR
                                            \t()l t()\   1'() l)lsNIlss (IASL

                                                 CASE,INFORMAI'ION

Iimploi er   (D)      :




Paid                  :             $16,s92.83
Or.les                :             $20,902.42
Last Amount Paid      :                $568.33                 Last Date Paid        02t19t2019
Amount [)elinquent        :          $s,904.32                 Next Payment Due      ll itl t)020



                                    VERIFICAIION AND CERTIFICATE OF SERVICE

     I- I'inda B, core' declare, under thc penalt;' of perjury' that the foregoing inlormation on the
                                                                                             'Irustee and is
payments b.r,the debtor to me is reflected in my official records as Standing Chapter l2
true and correct and that a copy olfte tbregoing Motion to Dismiss has been duly'scn'cd
                                                                                                via tl S mail
ro rhe Debtor's name and address Iisted below, and to the debtor's Attomey       of Record. STI'IAR   I'

\'l A P LI.,S via eleclronic mai I al                         rmpc.conl
                                         -smaplcs(@maplcslawfi

Dcbtor           NACEY I-. MEEKS
                 535 COUNTY ROAD IJ.I
                 PISGAII. AL 35765


                                                                      Standing Chapter     l2   'l'rustee
                                                                      Linda B, Core.
                                                                         BOX 1338
                                                                      P. O.
                                                                      CADSDEN. AL 35q02-IJ38
                                                                      (256) s46-9262



Done this the     l$!t6rt     ot'   fie\StCr1> 2C2O




  Case 16-82841-CRJ12                    Doc 118    Filed 02/18/20      Entered 02/18/20 14:26:34           Desc
                                                     Page 2 of 2
